Name: Council Regulation (EEC) No 2230/91 of 17 June 1991 on the application of Decision No 2/91 of the EEC-Israel Cooperation Council amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  Europe;  executive power and public service;  Asia and Oceania
 Date Published: nan

 31 . 7 . 91 Official Journal of the European Communities No L 211 /49 COUNCIL REGULATION (EEC) No 2230/91 of 17 June 1991 on the application of Decision No 2/91 of the EEC-Israel Cooperation Council amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation products' and methods of administrative cooperation, the EEC-Israel Cooperation Council has adopted Decision No 2/91 amending the Protocol to take account of the accession of Spain and Portugal to the European Communities ; Whereas it is necessary to apply the last mentioned Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2/91 of the EEC-Israel Cooperation Council shall be applied in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4162/87 (*) laid down, from 1 January 1988 , the arrangements for Spanish and Portuguese trade with Israel ; Whereas Decision 87/610/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Israel in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC (2) sets out in Article 1 that Decision 87/456/ECSC (3) applies to trade with Israel and therefore the modifications of the rules of origin following the accession of Spain and Portugal and established by the Cooperation Council are applicable to the products indicated in Decision 87/456/ECSC; Whereas, by virtue of Article 25 of the Protocol concerning the definition of the concept of 'originating This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1991 . For the Council The President J. F. POOS (') OJ No L 396, 31 . 12. 1987, p. 1 . O OJ No L 396, 31 . 12 . 1987, p. 69. O OJ No L 250, 1 . 9. 1987, p. 112.